Mr. Justice Cartwright delivered the opinion of the court: The county court of Cook county overruled the objections filed by appellant to a special assessment levied to pay for curbing, grading and paving North Ashland avenue and other streets, in the city of Chicago.- Judgment of confirmation was entered, and this appeal was prosecuted. One of the objections made to the ordinance was, that it was uncertain as to the number of new catch-basins to be constructed, and that objection was considered in the case of Gardner v. City of Chicago, 224 Ill. 254, which was a special assessment based upon the same ordinance. It was there held that the ordinance was ambiguous and uncertain in the description contained in it of the number of catch-basins to be constructed in making the improvement, and that the objection of the appellant in that case, upon that ground, should have been sustained. That decision is conclusive of the question in this case and must control our decision. Other objections to the ordinance and the proceedings of the board of local improvements were made by appellant and have been considered, but in our opinion the court did not err in overruling them. The judgment is reversed and the 'cause remanded. Rev'erscd and remanded.